              Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    JOHN WALTON,                             )             CIVIL DIVISION
                                             )
                                  Plaintiff, )             No: 21-860
                       v.                    )
                                             )             US District Judge Nora Barry Fischer
    WESTMORELAND COUNTY,                     )
    Pennsylvania, and GINA CERILLI,          )
    COMMISSIONER, in her individual          )             ELECTRONICALLY FILED
    capacity,                                )
                               Defendants. )               JURY TRIAL DEMANDED


                           BRIEF IN SUPPORT OF DEFENDANTS’
                        MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        I.          STATEMENT OF THE CASE1

             Plaintiff is the former Warden of the Westmoreland County Prison, a position that he held

between 2003 through November 6, 2020. ECF 1 at ¶1. Defendant Ms. Cerilli sits on the Board

of Commissioners of Westmoreland County as well as the Westmoreland County Prison Board.

Id. at ¶3.

             Plaintiff maintains that he resigned and retired on November 6, 2020 following a

“constructive discharge” based on Cerilli’s actions that subjected him to “constant harassment and

a pervasive hostile work environment” from between 2015 and November 2020. Id. at ¶¶8-10.

             Plaintiff’s allegations, while repeatedly vague and imprecise, begin in June 2016 when

“Cerilli directed Walton to make several political hires,” which are unidentified and which



1Defendants generally deny the allegations in Plaintiff’s Complaint and offers this background pursuant to Rule
12(b)(6) solely for purposes of this motion to dismiss.
           Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 2 of 17




allegedly set off a “never-ending campaign of discrimination, retaliation, and character

assassination in an effort to harm and get rid of Walton.” Id. at ¶11.

         At some point in June/July of 2016 Ms. Cerilli “moved” to fire Walton, and additionally

made “unfounded complaints” against him at some unidentified time. Id. at ¶¶12-13.

         In November 2018 Cerilli stated that she had previously voiced her “disgust” for Plaintiff.

Id. at ¶15.

         At again, some unidentified time, Cerilli criticized Plaintiff’s suspension of Henry Caruso,

a man who’s position is not even identified. Id. at ¶¶16-17. Apparently, in July 2019 Plaintiff

received a letter from Mr. Caruso’s wife that “detailed a deal between Caruso, Cerilli, and others

to protect Caruso’s family if Walton was removed as the Warden.” Id. at ¶20.

         In April 2019 Plaintiff filed unspecified “complaints of harassment and retaliation” with

the Prison Board, which were apparently investigation by “a law firm,” though the outcome of the

investigation is not pled. Id. at ¶¶18-19.

         On September 27, 2019,2 Plaintiff filed a Charge of sex and age discrimination following

which “the harassment continued.” Id. at ¶¶22-23. Plaintiff vaguely contends that the “public

insults, false and defamatory accusations, and unfounded criticism of his job performance” by

Defendant Cerilli, who repeatedly tried to have him “fired” as he ran the prison like a “circus.” Id.

at ¶¶23-25.

         Finally, Plaintiff contends that in July 2020 he did not receive a pay increase. Id. at ¶27.



2Defendants are unclear an when Plaintiff filed the charge given that paragraph 5 states that it was filed on
September 11, 2019.




                                                          2
            Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 3 of 17




           Plaintiff even goes so far as to plead averments related to an entirely separate lawsuit filed

by James Burgess wherein he claims that Cerilli instigated his “wrongful termination,” despite the

docket on this case clearly indicating that the matter was dismissed with prejudice at the Rule 12

stage. Id. at ¶21; See also, James Burgess v. Gina Cerilli, 2:18-cv-1189, ECF 31.

           The sole references to Plaintiff’s age are that he was 62 years old when he separated from

employment. Id. at ¶1. The only allegations specifically related to Plaintiff’s gender, are that at

some unidentified time and place Cerilli publicly stated that “Walton could not take orders from a

“female superior”” and called him a “Neanderthal.” Id. at ¶14.

           Plaintiff now brings four causes of action: Count I (§1983 Political Affiliation) against

Defendants; Count II (Sex Discrimination/Harassment/Retaliation) against Westmoreland County;

Count III (ADEA) against Westmoreland County; and Count IV (Intentional Infliction of

Emotional Distress) against Defendant Cerilli.



     II.          STANDARD OF REVIEW

           According to the Supreme Court in the watershed case of Bell Atl. Corp. v. Twombly, 550

U.S. 544, 127 S.Ct. 1955, 1964-65 (2007), "while a complaint attacked by a Rule 12(b)(6) motion

to dismiss does not need detailed factual allegations [citations omitted], a plaintiff's obligation to

provide the 'grounds' of his 'entitle[ment] to relief' requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do." Subsequently in Ashcroft

v. Iqbal, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009), the Supreme Court further explained its holding

in Twombly as follows:




                                                     3
           Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 4 of 17




          To survive a motion to dismiss, a complaint must contain sufficient factual matter,
          accepted as true, to "state a claim to relief that is plausible on its face." . . . A claim
          has facial plausibility when the plaintiff pleads factual content that allows the court
          to draw the reasonable inference that the defendant is liable for the misconduct
          alleged. . . "

          Two working principles underlie our decision in Twombly. First, the tenet that a
          court must accept as true all of the allegations contained in a complaint is
          inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
          action, supported by mere conclusory statements, do not suffice. . . . Second, only
          a complaint that states a plausible claim for relief survives a motion to dismiss. . .
          where the well-pleaded facts do not permit the court to infer more than the mere
          possibility of misconduct, the complaint has alleged--but it has not "show[n]"--"that
          the pleader is entitled to relief."

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-1950 (2009) (citations omitted).

   III.           ARGUMENT

                  A.      All of Plaintiff’s claims arising before November 15, 2018 are time-
                          barred.

          Our Courts have explained that “[a]n EEOC charge must be filed within 300 days of the

‘alleged unlawful employment practice’ if the individual has initiated proceedings with a state or

local agency, or 180 days if it is not dually filed. Emmell v. Phoenixville Hospital Company, LLC,

303 F. Supp. 3d 314, 325 (E.D. Pa. Mar. 29 2018)(quoting 42 U.S.C. § 12117(a) § 2000e-5(e)(1)

(establishing the limitation periods)(Title VII); 29 U.S.C. § 626(d)(1) (ADEA). The Courts have

explained that “[o]therwise, the claim is time barred and the claimant cannot recover.” Id. “Both

the 180–day period for filing the administrative complaint and the 90–day period for filing the

court action are treated as statutes of limitations.” Burgh v. Borough of Council of Borough of

Montrose, 251 F.3d 465, 470-1 (3d Cir. 2001) (citing See Zipes v. Trans World Airlines, Inc., 455

U.S. 385, 393, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982) (likening requirement of timely filing of




                                                      4
             Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 5 of 17




administrative charge to statute of limitations); Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172,

176 (3d Cir.1999) (same with respect to time for bringing court action after receipt of right-to-sue

letter)).

            Courts have strictly construed the 90–day period and held that, in the absence of some

equitable basis for tolling, a civil suit filed even one day late is time-barred and may be dismissed.

Id.   However, “the statute of limitations does not begin to run unless and until there is “final

agency action,” such as the issuance of a right-to-sue letter.” Id. (internal citations omitted).

Without that final agency action, the complainant has not exhausted his administrative

remedies and cannot bring suit. Id. (internal citations omitted)(emphasis added).

            As an initial matter, Plaintiff complains of events occurring as early as 2015 through his

separation on November 6, 2020. Substantively, from what Defendants can discern, Plaintiff

vaguely complains of Cerilli’s actions to “get rid of” him between 2015 and November 2020, and

failure to receive a pay increase in July 2020. Plaintiff filed an EEOC Charge on September 11,

2019. ECF 1 at ¶5. To be within the statute of limitations on these older claimed discriminatory

acts, Plaintiff must clearly plead when the EEOC issued a right to sue on those claims, that being

June 15, 2021. Id. at ¶5. As a result, the allegations arising out of anything more than 300 days

prior to his 2019 Charge have passed the applicable statute of limitations to file in Federal Court.

            To this end, Plaintiff does not clearly plead a right to relief on any claims prior to November

15, 2018 (300 days prior to the 2019 EEOC Charge filing set forth at ¶¶5, 27). The only allegations

in the Complaint occurring after this date, or within the applicable statute of limitations, are that

Cerilli tried to “oust” Walton by stating her “disgust” for him (¶15), that Cerilli criticized him




                                                      5
         Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 6 of 17




(¶¶16-17), that he was subjected to unidentified “public insults, false and defamatory accusations,

and unfounded criticism of his job performance” (¶24), that Cerilli stated Walton ran the prison

like a “circus” (¶25) and that Plaintiff did not received a pay increase in July 2020 (¶27).

       Any claims arising out of claimed “harassment and a pervasive hostile work environment”

beginning in 2015 which include; (¶10), Cerilli’s political actions in 2016 (¶11), Cerilli’s

movement to fire Walton in 2016 (¶12), “unfounded complaints” against Walton (¶13), and the

alleged statement about Walton being unable to take orders from a female superior (¶14) are barred

by the statute of limitations and should be dismissed accordingly.

               B.      Defendant Cerilli cannot be held liable for the actions of the
                       Westmoreland County Prison Board or Board of Commissioners as a
                       whole.

       The overarching theme throughout the Complaint is to single out Defendant Cerilli as being

responsible for his termination.     Yet Defendant Cerilli is but one of five members of the

Westmoreland County Prison Board and a one of three members of the Board of Commissioners.

She had no capability as a single member of either the Prison Board or the Commissioners to take

final action on an employment decision nor can she be held personally liable for any acts of those

Boards as a whole.

       A single elected official who is part of a governing board has no authority to act on her

own but can only cast a vote with a majority of the board which acts as the governing body of the

local agency. Kuzel at 861; 53 P.S. §65603. A single board member cannot be held solely or

individually liable for the action of the Board. Kuzel, 658 A.2d at 861. It follows that Ms. Cerilli

cannot be held liable for any claim of discharge where the action of the Boards as a whole would




                                                 6
         Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 7 of 17




be necessary to terminate Plaintiff. See Kuzel, 658 A.2d at 860. While Defendants appreciate that

Plaintiff appears to be making a constructive discharge claim, although disputed, to the extent

Plaintiff makes claims against Ms. Cerilli solely she could not have acted alone and thus no claim

against her individually can remain. Simply put, Ms. Cerilli did not have the authority or power to

terminate Plaintiff on her own. It is thus manifest that Cerilli did not constructively discharge

Plaintiff, and thus, she must be dismissed as an individual defendant.

               C.      Plaintiff has not sufficiently pled an individual capacity claim against
                       Defendant Cerilli.

       Plaintiff’s Complaint purports to assert an individual capacity claim against Commissioner

Cerilli at Counts I and IV.     However, Plaintiff’s Complaint contains only fleeting and vague

allegations against her such that she is not on notice of which of her individual intentional action(s)

allegedly violated Plaintiff’s rights.    It is well established that an individual, government

defendant, in a civil rights action “must have personal involvement in the alleged wrongdoing;

liability cannot be predicated solely on the operation of respondeat superior.               Personal

involvement can be shown through allegations of personal direction or of actual knowledge and

acquiescence.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). See also Evancho v.

Fisher, 423 F.3d 347 (3d Cir. 2005). Even under the liberal notice pleading standard of Fed. R.

Civ. P. 8(a) which the United States Supreme Court later clarified in the cases of Twombly and

Iqbal, barebones allegations and thread-bare recitals of the elements of a cause of action supported

by mere conclusory statements do not survive a motion to dismiss. See Iqbal, 556 U.S. at 678. A

civil Complaint must set out sufficient factual matter that allows the Court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Id. A civil rights complaint is



                                                  7
         Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 8 of 17




only adequate where it stays the conduct, time, place, and persons responsible. See Boykins v.

Ambridge Area Sch. Dist., 621 F.2d 75, 80 (3d Cir. 1980). See also Fowler, supra. A plaintiff’s

Complaint must do more than allege his entitlement to relief. His Complaint has to show such an

entitlement based on well pleaded facts that infer more than the mere possibility of misconduct

and that the plaintiff is entitled to relief. Fowler, 578 F.3d at 210-11.

       Here, the Complaint does not allege any specific conduct by Cerilli that could rise to the

level of an individual capacity claim. The only allegations pertaining to Commissioner Cerilli are

as follows; Cerilli tried to “oust” Walton by stating her “disgust” for him (¶15), that Cerilli

criticized him (¶¶16-17), that he was subjected to unidentified “public insults, false and defamatory

accusations, and unfounded criticism of his job performance” (¶24), that Cerilli stated Walton ran

the prison like a “circus” (¶25) and that Plaintiff did not received a pay increase in July 2020 (¶27).

Each of these allegations against Ms. Cerilli are vague and overly generalized. None of these

allegations against her are clear enough to meet the pleading requirements set forth by the United

States Supreme Court or the Third Circuit at this initial pleading stage. Certainly, Cerilli is not on

notice as to which of her respective actions allegedly violated Plaintiff’s rights. The allegations

do not identify specific conduct, let alone the time and place of such conduct.

       It remains that Plaintiff does not allege any facts to explain how a single Commissioner

could have single-handedly orchestrated his “constructive discharge.” What is alleged are mere

conclusory allegations which are insufficient to satisfy the notice pleading standard. See e.g. Feliz

v. Kintoch Group, 297 Fed.Appx. 131, 136 (3d Cir. 2008) citing Abbott v. Latshaw, 164 F.3d 141,

148 (3d Cir. 1998).




                                                  8
          Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 9 of 17




        Accordingly, Defendant Cerilli, submits that the Complaint fails to set forth a cause of

action against her in her individual capacity at Counts I and IV and respectfully request that

Plaintiff’s individual capacity claims against her be dismissed.

                 D.       Count I of the Complaint should be dismissed because Plaintiff has
                          failed to set forth sufficient facts to establish a cause of action for
                          alleged political affiliation pursuant to Section 1983 and the First
                          Amendment.

        Plaintiff contends in Count I of his Complaint against the “Defendants” that he was

constructively discharged because of his political affiliation. The problem with Count I is that it

lacks sufficient facts to establish discrimination. Accordingly, Plaintiff has not established a First

Amendment/political association claim as a matter of law3.

        In order to sustain a First Amendment political patronage discrimination claim4, a plaintiff

must sufficiently allege a prima facie case in their Complaint. See Galli v. NJ Meadowlands

Comm’n, 490 F.3d 265, 271 (3d Cir. 2007). The Third Circuit in Galli adopted a three-part test to

evaluate a claim of employment discrimination based on political association in violation of the

First Amendment. See Galli, 490 F.3d at 270-71; Goodman v. Pa. Tpk. Comm’n, 293 F.3d 655,

663 (3d Cir. 2002). Specifically, a plaintiff must allege that (1) he was employed at a public

agency in a position that does not require political affiliation, (2) he was engaged in constitutionally

protected conduct affiliated with a political party, and (3) that his conduct was a substantial or

motivating factor in his termination. Galli, 490 F.3d at 271; Goodman, 293 F.3d at 663-64. If a


3Defendant Cerilli invokes her arguments set forth in Section “B” above that she alone lacked authority to take
adverse employment action against Plaintiff.
4For purposes of this motion, Defendants will not dispute Plaintiff’s allegations that the
Defendants were acting under color of state law.



                                                         9
        Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 10 of 17




plaintiff can establish her prima facie claim, the public employer may avoid a finding of liability

by proving that the same employment action would have been taken even in the absence of the

protected activity. See Galli, 490 F.3d at 271 citing Mt. Healthy City Sch. Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 287 (1977).

       Applying these elements to Plaintiff’s claims as alleged in his Complaint, Plaintiff does

not state a claim for political affiliation in violation of the First Amendment against any of the

Defendants. There are no allegations that he exercised or sought to exercise his First Amendment

rights relative to political affiliation. There are no allegations that Defendants’ conduct “impeded

political expression and association”. Plaintiff makes no claims that he actively supported a

specific political party or political candidate of any party or that he took any politically affiliated

actions for or against the named Defendants. Plaintiff does not assert that he was a member of any

particular political party and he does not allege the specific political affiliation of the County’s

Commissioners and/or the Prison Board Solicitor or that they worked for or against each other.

Plaintiff does not identify in his Complaint what these Defendants’ political preference is in

conjunction with Cerilli or how that caused political opposition and how that is allegedly protected

First Amendment conduct. Plaintiff’s Complaint at this count is rife with conclusory allegations

asserting generally that the Defendants discriminated against him because of “his political

affiliation in violation of Plaintiff’s right to belief and association” without any further detail

identifying his beliefs and/or association and how it conflicted with the named Defendant’s beliefs

and associations. See generally, ECF 1.




                                                  10
        Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 11 of 17




        Further, all of Plaintiff’s factual allegations leading up to Count I make absolutely no

reference to political affiliation and are all very vague and disjointed claims about Ms. Cerilli’s

general dislike of him, presumably, somehow connected to his age and gender discrimination

claims. The Defendants and especially Defendant Cerilli (against whom Plaintiff is attempting to

bring an individual capacity claim), are entitled to more than mere conclusory statements.

Plaintiff’s is legally required to set out “sufficient factual matter” to show that his claim is facially

plausible. Fowler, 578 F.3d at 210.

        Disregarding all of the legal conclusions Plaintiff raises in Count I, the “facts” supporting

Plaintiff’s legal claim appears to raise a theory that the Defendants did not want Plaintiff to

continue in his position of Warden of the Westmoreland County Prison. See ECF 1, ¶¶7-28.

However again, Plaintiff’s vague statements that Cerilli directed him “to make several political

hires” (¶11), regarding Cerilli’s criticism of Plaintiff’s suspension of one of her “political

supporter[s]” (¶16) and finally an ancillary averment regarding a case that was dismissed through

Rule 12 regarding one of Ms. Cerilli’s “political rival[s]” (¶21) do not suffice pursuant to the

standards set forth in Iqbal and Twombly. “Mere political association is an inadequate basis for

imputing disposition to ill-willed conduct.” Elrod v. Burns, 427 U.S. 347, 359 (1976).

        Even taking Plaintiff’s allegations as a whole in Count I, Plaintiff is essentially asserting a

possibility of being constructively removed from a non-policy making position that does not

require a political affiliation into a policy-making position. It is well established that termination

of public employees because of their political affiliation violates the First Amendment unless the

position at issue involves policy making. Elrod, 427 U.S. at 359 and Branti v. Finkel, 445 U.S.




                                                   11
         Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 12 of 17




507, 513-17 (1980). Thus, taking Plaintiff’s allegations as true that Cerilli was trying to prevent

him from continuing in his position, which could not have happened solely by Cerilli by operation

of law (see argument at III(B)), Plaintiff has failed to state a First Amendment claim for political

affiliation as a matter of law. Again, to the extent that Plaintiff’s right is unclear in this specific

factual situation, then the individual Defendant is entitled to qualified immunity on Plaintiff’s

claims at Count I.

        It follows that Plaintiff’s vague, non-supporting allegations are not specific enough to be

considered as a substantial or motivating factor in any terms or conditions of his employment, let

alone any claimed “constructive discharge.” Because Plaintiff’s allegations on this claim are so

vague, Defendants cannot discern what, if any, of Plaintiff’s actions amounted to political

affiliation that could have formed the basis for his separation. Similarly, Plaintiff has failed to

sufficiently allege the nature of his political non-affiliation as the case may be, which Defendants

recognize as also protected. Galli, 490 F.3d at 272-73 (citing Bennis v. Gable, 823 F.2d 723,

727n.4, 731 (3d Cir. 1987)). Plaintiff’s Complaint lacks any allegations that he was affiliated or

not affiliated with any preferred political candidate, organization or association or that he was

generally political or apolitical. Plaintiff must at least allege sufficient factual material that – taken

as true – supports his inference that his political affiliation amounts to constitutionally protected

conduct. Since Plaintiff has failed to plead any allegations of this sort, it follows that he has not

pled enough to meet the final causation requirement of his prima facie case. Plaintiff has failed to

plausibly establish in his pleading that he was engaged in constitutionally protected conduct that

formed the basis of his separation. Plaintiff does not even allege that the Defendants were aware




                                                   12
        Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 13 of 17




of his political affiliation and/or how that was used to form any actions allegedly taken against

him. Plaintiff’s allegations are simply too broad and nebulous to support any inference of an

identifiable political preference by the Defendants such that Count I of the Complaint should be

dismissed in its entirety.

                E.      Counts II and III are rife with conclusory allegations that fail to state
                        claims of age or gender discrimination/retaliation as a matter of law.

        At Count II, Plaintiff contends that he was discriminated, harassed and retaliated against

on the basis of his sex. ECF 1 at ¶¶36-40. Likewise, at Count III Plaintiff surmises that “but for”

his age, Defendants would not have discriminated or retaliated against him under the ADEA. Id.

at ¶¶41-44. The sole allegations in the Complaint even remotely related to these claims are that

Plaintiff was 62 when he resigned, and that at some point Ms. Cerilli stated that Plaintiff could not

take directives from female superiors. ECF 1 at ¶¶1, 14. Defendants fails to see how any of the

allegations in the Complaint give rise to an inference of either sex or age discrimination/retaliation.

        At Count II, to proceed on a claim of disparate treatment under Title VII, a plaintiff must

establish a prima facie case consisting of four elements (1) that the employee is a member of a

protected class; (2) that the employee was qualified for the job and that his performance was

satisfactory; (3) in spite of his qualifications and performance, the employee suffered adverse

employment action; and (4) that the employee was treated differently from similarly situated

employees. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). An employer's actions

must alter the terms, conditions or benefits of employment to qualify as an adverse employment

action. Von Gunten v. Maryland, 243 F.3d 858, 866 (4th Cir. 2001). Under this analysis, the

plaintiff has the burden of establishing a prima facie case of discrimination that creates a



                                                  13
          Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 14 of 17




presumption that the employer unlawfully discriminated against the employee. Id. The burden

then shifts to the employer to demonstrate a legitimate, nondiscriminatory reason for the adverse

employment action. Id.

         Plaintiff has not established a prima facie case because the County did not subject him to

any adverse employment action. To the contrary, Plaintiff resigned upon retirement, which cannot

qualify as an adverse employment action. Specific to Count II, there are no individual allegations

even suggesting that the County acted individually to treat female employees more favorably than

male employees in the terms and conditions of their employment. Even as to Plaintiff’s alleged

salary claim, the Commissioners were only part of a larger salary board, all of whom were required

to vote to take action on any employee. See generally 16 P.S. §1620, 1622 and 1625.5 Any Title

VII gender based discrimination claim being asserted by Plaintiff fails as a matter of law and

should be dismissed accordingly.

         At Count III, the ADEA prohibits employers from discriminating against an individual

with respect to compensation, terms, conditions, or privileges of employment because of an

individual’s age. Connors v. Chrysler Fin. Corp., 160 F.3d 971, 972 (3d Cir. 1998) citing 29

U.S.C. §623(a)(1). A plaintiff may establish a cause of action under the ADEA with either direct

or circumstantial evidence that creates an inference of discrimination. St. Mary's Honor Center v.

Hicks, 509 U.S. 502, 527 (1993). However, a plaintiff must first establish and prove a prima facie




5Even more, Plaintiff’s subjective feelings of entitlement to a raise are not an adverse employment action as a matter
of law. See Tourtellotte v. Eli Lilly and Co., 636 Fed. Appx. 831 (3d Cir. 2016)(agreeing with the District Court that
“receipt of a less than expected merit increase does not constitute a material change in the terms or conditions of
employment, and is subsequently not an adverse employment action[.]”).




                                                         14
        Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 15 of 17




case of discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To establish a

prima facie case under the ADEA, a plaintiff must establish (1) that he is over the age of forty; (2)

that he was qualified for the job; (3) that despite his qualifications, he was terminated; and (4) that

the employer ultimately filled the position with someone sufficiently younger to permit an

inference of age discrimination. See Narin v. Lower Merion School District, 206 F.3d 323 (3d Cir.

2000); Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101 (3d Cir. 1997).

       The Complaint fails to set forth a prima facie case of age discrimination under the ADEA.

Plaintiff makes no allegations as to an adverse employment action at the hands of the Defendants.

Moreover, Plaintiff has not identified any individual who replaced his position. The Complaint is

devoid of any insinuations that the County treated younger employees more favorably than

Plaintiff in the terms and conditions of their employment, let alone that Plaintiff was ever replaced.

Plaintiff’s Complaint fails to set forth a prima facie case of age discrimination under the ADEA

and should be dismissed accordingly.

       As to any retaliation claim, in order to properly plead a retaliation claim in violation of

Title VII, a plaintiff must prove a prima facie case by providing facts showing that: (1) he was

engaged in a protected activity; (2) he has suffered an adverse employment action based on

exercise of the protected activity; and (3) there is a causal link between the protected activity and

the adverse employment action. Hussein v. UPMC Mercy Hospital, 466 Fed.Appx. 108, 111-12

(3d Cir. 2012) (citing Moore v. City of Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006) ); Farrell

v. Planters Lifesavers Company, 206 F.3d 271, 279 (3d Cir. 2000). Further, plaintiff must show a

causal connection between his participation in a protected activity and the adverse employment




                                                  15
        Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 16 of 17




action. Thomas v. Pocono Mtn. Sch. Dist., 2011 WL 2471532, *8 (M.D. Pa. June 21, 2011). To

this end, it remains that Plaintiff has not pled any protected activity that would give rise to a

retaliation claim. Even Defendants were to assume, which they need not, that Plaintiff’s retaliation

claim is couched in the sole contention that post-EEOC charge the “the harassment continued[,]”

(¶¶22-23), the averments remain so vague that Defendants cannot formulate an answer to the same.

       Mr. Walton has not pled a prima facie case of age or sex discrimination or retaliation, and

thus Counts II and III are subject to dismissal.

               F.      Plaintiff fails to state a claim for common law Intentional Infliction of
                       Emotional Distress at Count IV against Defendant Cerilli.

       Under Pennsylvania law, in order to state a claim for intentional infliction of emotional

distress, a plaintiff must allege that a defendant's conduct: (1) is extreme and outrageous; (2) is

intentional or reckless; and (3) it caused severe emotional distress. Dingle v. Centimark Corp.,

2002 WL 1200944, at *8 (E.D. Pa. June 3, 2002) (citing Wisniewski v. Johns Manville Corp., 812

F.2d 81, 85 (3d Cir. 1987)). To plead an intentional infliction of emotional distress claim, a

plaintiff must present competent, objective expert testimony that she is suffering from severe

emotional distress. See Kazatsky v. King David Memorial Park, Inc., 527 A.2d 988, 995, 515 Pa.

183, 197 (1987) (Existence of alleged emotional distress must be supported by competent medical

evidence); Williams v. Guzzardi, 875 F.2d 46, 51–52 (3d Cir.1989) (Pennsylvania requires

“competent medical testimony that the conduct resulted in severe emotional harm”).

       The Complaint does not allege that Plaintiff has been diagnosed with severe emotional

distress, and therefore fails to state a claim upon which relief could be granted at Count IV. The

Complaint merely sets forth that Plaintiff has suffered “embarrassment, mental anguish,



                                                   16
          Case 2:21-cv-00860-NBF Document 17 Filed 09/10/21 Page 17 of 17




inconvenience, emotional distress, anxiety, depression, and fear for his safety and the safety of his

family.” ECF 1 at ¶35.        No information about whether Plaintiff has sought psychiatric or

psychological assistance is provided, whether he has been prescribed corresponding mediation or

what the basis for either any treatment or medication is provided. What is more, Plaintiff pleads

no specifics as to how Cerilli’s actions were “outrageous” or “extreme,” let alone Cerilli’s

involvement in this claim. Count IV of the Complaint should therefore respectfully be dismissed.

    IV.          CONCLUSION

          For these reasons, Defendants respectfully request that the Court dismiss this matter

pursuant to F. R. Civ. P. 12(b)(6), as a matter of law.


                                              Respectfully submitted,

                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGGIN

                                       BY:     s/ Morgan M. J. Randle
                                              TERESA O. SIRIANNI, ESQUIRE
                                              PA ID #90472
                                              MORGAN M. J. RANDLE, ESQUIRE
                                              PA ID #324470
                                              Union Trust Building, Suite 700
                                              501 Grant Street
                                              Pittsburgh, PA 15219
                                              412-803-1140 phone / 412-803-1188 fax
                                              tosirianni@mdwcg.com
                                              mmrandle@mdwcg.com
                                              Counsel for Defendants, WESTMORELAND
                                              COUNTY, and GINA CERILLI


LEGAL/140813134.v1




                                                 17
